DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-22 are pending in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
As provided in 37 CFR 1.475 (d), if multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
As provided in 37 CFR 1.475 (e), the determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a synthetic repression system comprising a single amplicon packaged in a vector for DNA-based viral delivery, where the single amplicon comprises (a) a guide RNA (gRNA) comprising (i) a guide sequence complementary to a portion of MyD88 and .
Group II, claim(s) 14-17, drawn to a method of treating a subject with septicemia, comprising administering to the subject with septicemia a therapeutically effective amount of a pharmaceutical composition comprising a synthetic repression system comprising a single amplicon packaged in a vector for DNA-based viral delivery, where the single amplicon comprises (a) a guide RNA (gRNA) comprising (i) a guide sequence complementary to a portion of MyD88 and (ii) an aptamer target site specific for an RNA binding protein; (b) a nucleotide sequence encoding the aptamer RNA binding protein fused to one or more repression domains; and (c) a nucleotide sequence encoding a multifunctional Cas nuclease.
Group III, claim(s) 18-20, drawn to a method of preventing an adverse immune response in a subject comprising administering to the subject a pharmaceutical composition comprising a synthetic repression system comprising a single amplicon packaged in a vector for DNA-based viral delivery, where the single amplicon comprises (a) a guide RNA (gRNA) comprising (i) a guide sequence complementary to a portion of MyD88 and (ii) an aptamer target site specific for an RNA binding protein; (b) a nucleotide sequence encoding the aptamer RNA binding protein fused to one or more repression domains; and (c) a nucleotide sequence encoding a multifunctional Cas nuclease prior to or concurrently with administration of an AAV vector based gene therapy.
Group IV, claim(s) 21-22, drawn to a method of treating Waldenström macroglobulinemia in a subject thereof, comprising administering to a subject with Waldenström macroglobulinemia a therapeutically effective amount of a pharmaceutical composition comprising a synthetic .

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a single amplicon packaged in a vector for DNA-based viral delivery, where the single amplicon comprises (a) a guide RNA (gRNA) comprising (i) a guide sequence complementary to a portion of MyD88 and (ii) an aptamer target site specific for an RNA binding protein; (b) a nucleotide sequence encoding the aptamer RNA binding protein fused to one or more repression domains; and (c) a nucleotide sequence encoding a multifunctional Cas nuclease, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang et al (WO 2016/205613 A1) and Arditi et al (US Patent Application Publication No. 2003/0148986 A1).  Zhang et al teach a single vector, such as an AAV vector, encoding the elements of a nucleic acid-targeting system (e.g., paragraphs [00496], [00499] and [00634]).  Zhang et al teach the system comprising dead guide RNA (gRNA) comprising an aptamer, such as PP7, for binding of an adapter protein comprising one or more functional domains, such as PP7 RNA-binding protein –SID4x repressor, such that .

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) Kruppel associated box (KRAB) domain (claim 7);

(C) Switch independent 3 transcription regulator family member A (SIN3A) (claim 7);
(D) histone deacetylase HDT1 (claim 7);
(E) n-terminal truncation of methyl-CpG-binding domain containing protein 2 (MBD2B) (claim 7);
(F) nuclear inhibitor of protein phosphatase-1 (NIPP1) (claim 7); and
(G) heterochromatin protein 1 (HP1A) (claim 7).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-6 and 10-13.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a single amplicon packaged in a vector for DNA-based viral delivery, where the single amplicon comprises (a) a guide RNA (gRNA) comprising (i) a guide sequence complementary to a portion of MyD88 and (ii) an aptamer target site specific for an , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang et al (WO 2016/205613 A1) and Arditi et al (US Patent Application Publication No. 2003/0148986 A1).  Zhang et al teach a single vector, such as an AAV vector, encoding the elements of a nucleic acid-targeting system (e.g., paragraphs [00496], [00499] and [00634]).  Zhang et al teach the system comprising dead guide RNA (gRNA) comprising an aptamer, such as PP7, for binding of an adapter protein comprising one or more functional domains, such as PP7 RNA-binding protein –SID4x repressor, such that the dead gRNA forms a CRISPR complex with Cas9, and the adapter protein binds to the aptamer, and the functional domain on the adapter protein is positioned in a special orientation for the attributed function to be effective (e.g., paragraphs [00224], [0290] and [00703]).  Zhang et al teach that the gRNA binds to a promoter region of a target gene (e.g., paragraph, such as MyD88 [00238], [001345], especially at page 473, lines 10-11, and paragraph [001509]; Table C, especially at pages 568, 572 and 573; ).  MyD88 is present in a long list of alternatives.  However, it would have been obvious to one to select MyD88, because it is desirable to inhibit the expression or activity of myeloid differentiation factor 88 (MyD88) for the treatment of atherosclerosis and other vascular diseases such as thrombosis, restenosis after angioplasty and/or stenting, and vein-graft disease after bypass surgery, specifically by delivering viral vectors encoding antisense MyD88, which inhibits the expression of MyD88, thereby inhibiting its biological activity (e.g., Abstract; paragraphs [0014] and [0016]).  Thus, it would have been obvious to select MyD88 from the list provided by Zhang et al in order to receive the expected benefit of providing a vector encoding components capable of repressing the transcription of .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699